EXHIBIT 3.1 ARTICLES OF INCORPORATION ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4620 (775) 684-5708 Website:www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the Office of Ross Miller, Secretary of State, State of Nevada Document Number20110421052-98 Filing Date and Time 06/06/2011 11:06 AM\ Entity NumberE0323382011-1 1.Name of Corporation:SERVICE TEAM INC. 2.Registered Agent for Service of ProcessCommercial Registered Agent:PARACORPINCORPORATED 3.Authorized Stock:74,000,000 common shares par value .001 100,000 preferred shares par value .001 4.Names and Addresses of Board of Directors – Robert L. Cashman, 18482 Park Villa Place, Villa Park,California 92861 5.Purpose:Any legal purpose. 6.Name and Address of Signature of Incorporator - /s/ Robert L. Cashman, 18482 Park Villa Place, Villa Park,California 92861 7.Certificate of Acceptance of Appointment of Registered Agent - /s/ Michele Calkins for PARACORP, INC.
